DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 20-26 of U.S. Patent No. 10761591. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving causing processor to enter a low power state in response to a determination that a scene to be displayed in static.
Instant Application
Patent
1. An apparatus comprising: logic, at least a portion of which is in hardware, to cause one or more components of a processor to enter a low power 
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabii1 (US 20130016114 A1), in view of Qin et al. (hereinafter Qin2) (US 20140347454 A1).
As to claim 1, Rabii teaches an apparatus comprising: 
logic, at least a portion of which is in hardware, to cause one or more components of a processor to enter a low power consumption state in response to a determination that a scene to be displayed is static [0081: “For example, because when processor 12 determines that image 30 is static image 30A, GPU 14 may not be performing any processing, e.g., GPU 14 may be dormant…To conserve power, processor 12 may then place GPU 14 in sleep mode, where in sleep mode, GPU 14 consumes less power.”] 
wherein the static scene is to be displayed on a display device, based on information to be retrieved from memory, for as long as no change to the static scene is detected [0029: “The display processor may then retrieve the scaled static image, e.g., the reduced spatial resolution version of the static image, from the local memory for display…”].

Qin teaches a method for reducing power consumption of device by pausing video play in response to the determination of user eye position [0080: “At step 855 for the CAPTURE state, if the user’s eyes are not detected at all (absent) for T2 seconds after the computer device 300 enters into the CAPTURE state, the computer device 300 enters into the SLEEP state. In SLEEP state…playback of video content is paused.”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of pausing video content in response to user’s eye position as suggested in Qin into Rabii to provide a method for determining the scene being static by detecting user’s eye position and storing the scene thereafter.
As to claim 2, Rabii teaches wherein the memory is to comprise a frame buffer [0047: “portion 32 of system memory may be reserved portion of system memory 26 that is reserved for storing images, such as image 30…portion 32 may be considered as display buffer or a frame buffer.”] [0049: The stored image is transferred to local memory 16. Therefore, it implies that local memory also has frame buffer for storing the image.].
As to claim 3, Rabii teaches wherein the processor is to comprise the frame buffer [0037: “local memory may be formed in GPU 14, i.e., as local, on-chip memory with GPU 14] [As mentioned above, the local memory has frame buffer. Therefore, the GPU has frame buffer.].
As to claim 5, Rabii teaches the apparatus of claim 1, comprising logic to determine whether a rendered frame is to be stored in the memory based at least in part on a determination of whether the rendered frame is static [0020].
As to claim 6, Rabii teaches the apparatus of claim 1, comprising logic to communicate information, corresponding to one or more changes to one or more rendering commands or the scene, to graphics logic [0014: “For example, one or more processing units such as processor on the device may monitor whether any component, such as the GPU, provides any new information that changes what is being displayed by the device.”].
As to claim 7, Rabii teaches wherein the low power consumption state is to be selected from one of: a power off state, a sleep state, a deep sleep state, or a hibernation state [0081: “To conserve power, processor 12 may then place GPU 14 in sleep mode, where in sleep mode, GPU 14 consumes less power.”].
As to claim 8, Rabii teaches wherein the one or more components of the processor are to comprise one or more processor cores [0045] [GPU is capable of performing graphic processing. It implies that the GPU has graphic processing core.].
As to claim 9, Rabii teaches wherein the processor is to comprise the logic [0037: “processor 12, GPU 14, display processor 18…may be implemented…in combination, as one or more digital signal processor (DSP)…”].
As to claim 10, Rabii teaches wherein the processor is to comprise a Graphics Processing Unit (GPU) having one or more graphics processing cores [0045] [GPU is capable of performing graphic processing. It implies that the GPU has graphic processing core.].
As to claim 11, Rabii teaches wherein one or more of: the processor, the logic, and the memory are on a single integrated circuit die [0036: “Processor 12, GPU 14, local memory 16, display processor 18, codec 20, video processor unit 22, and application data mover 24 may be formed as components in a single integrated circuit (IC)…”]. 
As to claims 12-14 and 16-20, they relate to computer-readable media claims comprising the same subject matters claimed in claims 1-3 and 5-11. Therefore, they are rejected under the same reasons applied to claims 1-3 and 5-11.
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabii (US 20130016114 A1) in view of Qin et al. (US 20140347454 A1), and further in view of Coppin et al. (hereinafter Coppin3) (US 20180122334 A1).
As to claim 4, Rabii teach a logic to store the scene based upon the determination of the scene being static. Rabii in view of Qin does not teach determining whether scene is static based on a hash value.
Coppin teaches a method for determining whether a scene is changed based on a hash value [0049: “In one example, power managing component 112 may query the display controller 124 to determine whether the resume image 142 has changed and/or is otherwise the same as the generated resume image 142 (e.g., by verifying a checksum or other has value).”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Coppin into Rabii in view of Qin to provide a method for determining whether the scene is changed.
As to claim 15, it relates to computer-readable media claim comprising the same subject matter claimed in claim 4. Therefore, it is rejected under the same reason applied to claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rabii was cited in the IDS filed on 11/16/2020.
        2 Qin was cited in the IDS filed on 11/16/2020.
        3 Coppin was cited in the IDS filed on 11/16/2020.